Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 33-49081, 333-108753 and 333-05715 of The Procter & Gamble Company on Form S-8 of our report dated November 18, 2013, appearing in this Annual Report on Form 11-K of The Procter & Gamble Profit Sharing Trust and Employee Stock Ownership Plan for the year ended June 30, 2013. /s/ Deloitte & Touche LLP Deloitte & Touche LLP Cincinnati, Ohio November 18, 2013
